Citation Nr: 0823807	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-31 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran had active service from April 1987 to August 
1991, with service in the Gulf War.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Department 
of Veterans Affairs (VA) Lincoln, Nebraska Regional Office 
(RO) that continued the veteran's disability rating of 50 
percent for PTSD. 


FINDINGS OF FACT

The veteran's PTSD has not caused occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgement, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; or inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 set out VA's 
duty to notify and assist upon receipt of a claim for 
benefits.  This appeal, however, arose out of the RO's 
decision to confirm the veteran's 50 percent evaluation, 
after having proposed to reduce it following the veteran's 
failure to report for a VA examination, rather than from a 
claim for benefits by the veteran.  Therefore, it is not 
clear the provisions of the law and regulations governing the 
duty to notify and assist apply.  Nevertheless, a letter 
dated July 2006 from the RO provided the veteran with an 
explanation of the type of evidence necessary to establish an 
increased rating, what evidence was to be provided by him, 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter informed the veteran that he should 
submit any additional evidence that he had in his possession, 
and explained that the evidence must demonstrate a greater 
level of disability than previously assessed to establish an 
increased evaluation.  This letter also indicated that these 
findings could be supported by statements from the veteran's 
doctor "containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
the examinations and tests."  The July 2006 letter further 
requested the veteran furnish the VA with any treatment dates 
while under VA care.  

The foregoing letter plus the subsequent Statement of the 
Case, issued in September 2006, adequately explained what 
evidence would warrant a higher rating, as required by the 
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008), decision.  
The Statement of the Case contained the specific rating 
criteria from Diagnostic Code 9411, as well as other relevant 
regulations.  The Statement of the Case explained that 
factors related to occupational and social impairment may be 
considered.  In addition, the Statement of the Case provided 
the veteran sufficient information regarding what evidence is 
considered in assigning a disability rating.  Although, the 
information contained in the July 2006 letter and the 
Statement of the Case were not provided prior to the June 
2006 rating decision on appeal, the Board finds that this did 
not result in any prejudice to the veteran.  The veteran has 
been represented by an attorney throughout the appeal, and he 
was allowed an opportunity to submit evidence, but did not do 
so.  The VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the veteran has 
been afforded a VA examination, his treatment records have 
been obtained, and he declined a hearing concerning this 
claim.  Based on these facts, the Board finds all reasonable 
efforts were made by the VA to obtain evidence necessary to 
establish an increased rating, so the VA has no outstanding 
duty to provide further assistance to the veteran with the 
development of evidence. 

By way of history, the evidence shows the veteran served in 
the Southwest Asia Theater of Operations from December 1990 
to May 1991, and that following a private psychological 
examination conducted in January 2004, he was diagnosed to 
have PTSD.  In a rating decision of August 2004, the RO 
granted service connection for PTSD, and assigned a 30 
percent disability rating.  The veteran appealed this rating, 
and in November 2005, the Board then increased the rating to 
50 percent.  The veteran is currently appealing a June 2006 
Rating Decision that continued the veteran's disability 
rating of 50 percent.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
Nevertheless, staged ratings are appropriate whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9411, under 38 C.F.R. § 4.130, provides that 
a 50 percent rating for PTSD is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The only relevant medical evidence generated during the 
appeal period is a VA psychiatric evaluation conducted in May 
2006, (after the veteran failed to show for an earlier 
scheduled examination).  At this examination, the veteran 
conveyed that he lived with his wife, though they rarely did 
things in public because of the veteran's difficulty 
interacting with people.  Additionally, the veteran indicated 
that he was an avid deer hunter, though he did so alone.  
Over the past 4 to 5 years, the veteran reported drinking 4 
or 5 beers a day, which the psychologist attributed to 
alcohol dependency.  Though not currently employed, the 
veteran stated his previous employment was difficult due to 
his problems dealing with co-workers, and the examiner 
attributed the veteran's occupational impairment to his PTSD. 

On the same examination, the veteran's orientation was 
described as within normal limits, with fair attention and 
concentration.  His behavior was appropriate, and his affect 
and mood were normal.  The veteran's communication and speech 
were brief and terse.  His thought processes were considered 
appropriate, and judgment was not impaired.  The veteran 
indicated that he had no ideation of a homicidal or suicidal 
nature.  The veteran's abstract thinking and memory were 
normal, though the veteran indicated he had suffered from 
depression for the past eight months.  He denied having any 
visual hallucinations or delusions, and none were observed by 
the examiner.  Additionally, the examiner noted there was no 
aberrant or bizarre behavior exhibited by the veteran.  

The examiner noted that there had "been no remission of the 
[veteran's] PTSD [since the January 2004 exam and it 
had]...remained essentially the same in intensity."  The 
examiner also noted there was a level of estrangement in the 
veteran's marriage, based on the veteran's inability to get 
along with people.  The examiner concluded that there was 
"moderate restriction of [the veteran's] interests."  This 
moderate assessment was also ascribed to the veteran's level 
of hypervigilance.  

During this May 2006 assessment, the veteran reported having 
flashbacks and intrusive recollections approximately once a 
week.   The veteran reported increased heart rate, body 
temperature and the shakes during these flashbacks to combat.  
The evaluator assessed this factor of the veteran's PTSD as 
being mild-to-moderate.  Importantly, the evaluator concluded 
that:

the veteran's symptoms have not risen to the 
level that he has sought individual mental health 
intervention for psychotherapy or psychiatric 
medication management.  The veteran's symptoms do 
not prevent him from maintaining gainful 
employment, although they would have moderate 
impact overall.

Aside from the VA psychological examination record, there are 
no other psychiatric records available on the veteran's 
condition, as he has not sought treatment for his PTSD.  

After considering the evidence, the Board finds that the 
veteran's psychiatric disorder does not meet the schedular 
criteria for an increased 70 percent rating.  A disability 
rating above 50 percent is not supported by the veteran's 
examination report, which specifically notes that the veteran 
does not have most of the symptoms required for a higher 
rating.  The psychological examination in May 2006 reflects 
no suicidal ideation by the veteran.  There has never been 
any mention of obsessional rituals or spatial disorientation.  
His speech has been normal, and his personal appearance and 
hygiene are both good.  

Though the veteran is currently not working, the May 2006 
examination indicates PTSD only has a moderate impact on his 
occupational abilities.  Regarding the ability to maintain 
relationships, the Board notes, the veteran has been married 
for 23 years.  Although the veteran does have flashbacks and 
nightmares of his time in combat, these manifestations alone 
are not sufficient to show that his symptoms most nearly 
correspond to the criteria for a higher rating.  Accordingly, 
the Board concludes that the schedular criteria for a 
disability rating higher than 50 percent for PTSD are not 
met.  	






ORDER

An increased rating higher than 50 percent for post-traumatic 
stress disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


